Matter of Conesus Lake Nursing Home, LLC v New York State Dept. of Health (2020 NY Slip Op 00711)





Matter of Conesus Lake Nursing Home, LLC v New York State Dept. of Health


2020 NY Slip Op 00711


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, BANNISTER, AND DEJOSEPH, JJ.


78 CA 18-02364

[*1]IN THE MATTER OF CONESUS LAKE NURSING HOME, LLC, PETITIONER-APPELLANT,
vNEW YORK STATE DEPARTMENT OF HEALTH AND HOWARD A. ZUCKER, AS NEW YORK STATE COMMISSIONER OF HEALTH, RESPONDENTS-RESPONDENTS. 


PULLANO & FARROW, ROCHESTER (MICHAEL P. SCOTT-KRISTANSEN OF COUNSEL), FOR PETITIONER-APPELLANT. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (PATRICK A. WOODS OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeal from a judgment (denominated order and judgment) of the Supreme Court, Livingston County (Dennis S. Cohen, A.J.), entered November 16, 2018 in a CPLR article 78 proceeding. The judgment dismissed the petition. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on November 12 and 13, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court